Exhibit 10.2
EXECUTION COPY
 
(J.P.MORGAN LOGO) [d84204d8420400.gif]
CREDIT AGREEMENT
dated as of
August 11, 2011
among
THOMAS & BETTS CORPORATION
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
BANK OF AMERICA, N.A.
as Co-Syndication Agents
 
J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    19  
SECTION 1.03. Terms Generally
    19  
SECTION 1.04. Accounting Terms; GAAP
    20  
 
       
ARTICLE II The Credits
    20  
 
       
SECTION 2.01. Commitments
    20  
SECTION 2.02. Loans and Borrowings
    20  
SECTION 2.03. Requests for Revolving Borrowings
    21  
SECTION 2.04. Determination of Dollar Amounts
    22  
SECTION 2.05. Swingline Loans
    22  
SECTION 2.06. Letters of Credit
    23  
SECTION 2.07. Funding of Borrowings
    28  
SECTION 2.08. Interest Elections
    28  
SECTION 2.09. Termination and Reduction of Commitments
    30  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    30  
SECTION 2.11. Prepayment of Loans
    31  
SECTION 2.12. Fees
    31  
SECTION 2.13. Interest
    32  
SECTION 2.14. Alternate Rate of Interest
    33  
SECTION 2.15. Increased Costs
    34  
SECTION 2.16. Break Funding Payments
    35  
SECTION 2.17. Taxes
    35  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    40  
SECTION 2.20. Expansion Option
    40  
SECTION 2.21. Judgment Currency
    42  
SECTION 2.22. Defaulting Lenders
    42  
SECTION 2.23. Extension of Maturity Date
    43  
 
       
ARTICLE III Representations and Warranties
    45  
 
       
SECTION 3.01. Organization; Powers; Subsidiaries
    45  
SECTION 3.02. Authorization; Enforceability
    45  
SECTION 3.03. Governmental Approvals; No Conflicts
    45  
SECTION 3.04. Financial Condition; No Material Adverse Change
    45  
SECTION 3.05. Properties
    46  
SECTION 3.06. Litigation and Environmental Matters
    46  
SECTION 3.07. Compliance with Laws
    46  
SECTION 3.08. Investment Company Status
    46  
SECTION 3.09. Taxes
    46  
SECTION 3.10. ERISA
    46  
SECTION 3.11. Disclosure
    46  
SECTION 3.12. Federal Reserve Regulations
    47  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE IV Conditions
    47  
 
       
SECTION 4.01. Effective Date
    47  
SECTION 4.02. Each Extension of Credit
    48  
 
       
ARTICLE V Affirmative Covenants
    48  
 
       
SECTION 5.01. Financial Statements and Other Information
    48  
SECTION 5.02. Notices of Material Events
    50  
SECTION 5.03. Existence, Rights and Privileges
    50  
SECTION 5.04. Payment of Obligations
    50  
SECTION 5.05. Maintenance of Properties; Insurance
    50  
SECTION 5.06. Books and Records; Inspection Rights
    50  
SECTION 5.07. Compliance with Laws
    51  
SECTION 5.08. Use of Proceeds
    51  
 
       
ARTICLE VI Negative Covenants
    51  
 
       
SECTION 6.01. Subsidiary Indebtedness
    51  
SECTION 6.02. Liens
    52  
SECTION 6.03. Fundamental Changes and Asset Sales
    52  
SECTION 6.04. Investments, Loans, Advances and Guarantees
    53  
SECTION 6.05. Transactions with Affiliates
    54  
SECTION 6.06. Restricted Payments
    54  
SECTION 6.07. Financial Covenants
    54  
 
       
ARTICLE VII Events of Default
    55  
 
       
ARTICLE VIII The Administrative Agent
    56  
 
       
ARTICLE IX Miscellaneous
    58  
 
       
SECTION 9.01. Notices
    58  
SECTION 9.02. Waivers; Amendments
    59  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    61  
SECTION 9.04. Successors and Assigns
    62  
SECTION 9.05. Survival
    65  
SECTION 9.06. Counterparts; Integration; Effectiveness
    65  
SECTION 9.07. Severability
    66  
SECTION 9.08. Right of Setoff
    66  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    66  
SECTION 9.10. WAIVER OF JURY TRIAL
    66  
SECTION 9.11. Headings
    67  
SECTION 9.12. Confidentiality
    67  
SECTION 9.13. USA PATRIOT Act
    67  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 2.01 — Commitments
Schedule 2.02 — Mandatory Cost
Schedule 2.06 — Existing Wells Letters of Credit
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
EXHIBITS:
Exhibit A — Form of Borrowing Request
Exhibit B — Form of Interest Election Request
Exhibit C — Form of Assignment and Assumption
Exhibit D-1 — Form of Opinion of Borrower’s Special New York Counsel
Exhibit D-2 — For of Opinion of Borrower’s Special Tennessee Counsel
Exhibit E — Form of Increasing Lender Supplement
Exhibit F — Form of Augmenting Lender Supplement
Exhibit G-1 — Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit G-2 — Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit G-3 — Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit G-4 — Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of August 11, 2011 among
THOMAS & BETTS CORPORATION, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and WELLS FARGO BANK, NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A., as Co-Syndication Agents.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate plus,
without duplication (ii) in the case of Loans by a Lender from its office or
branch in the United Kingdom that are denominated in Foreign Currencies, the
Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$500,000,000.
          “Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds
Sterling, (iv) Canadian Dollars and (v) any other Foreign Currency agreed to by
the Administrative Agent and each of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
(i) for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day and (ii) if the Adjusted LIBO Rate is not ascertainable for any day, the
Alternate Base Rate for such day shall be determined without regard to clause
(c) above. Any change in the Alternate

 



--------------------------------------------------------------------------------



 



Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment;
provided that, in the case of Section 2.22 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan or any ABR Revolving Loan or with respect to the facility fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee
Rate”, as the case may be, based upon the Debt Rating as described below:

                                              Eurocurrency     ABR     Facility
  Pricing Level:     Debt Rating:   Spread     Spread     Fee Rate     1    
A-/A3 or above
    0.85 %     0 %     0.15 %   2    
BBB+/Baa1
    0.95 %     0 %     0.175 %   3    
BBB/Baa2
    1.05 %     0.05 %     0.20 %   4    
BBB-/Baa3
    1.25 %     0.25 %     0.25 %   5    
BB+/Ba1 or lower
    1.55 %     0.55 %     0.325 %

For purposes of the foregoing, if the Borrower shall maintain a Debt Rating from
only two of Moody’s, S&P and Fitch, then the higher of such Debt Ratings shall
apply (with Pricing Level 1 being the highest and Pricing Level 5 being the
lowest), unless there is a split in Debt Ratings of more than one level, in
which case, the level that is one level lower than the higher Debt Rating shall
apply. If the Borrower shall maintain a rating of its senior unsecured
indebtedness from all three of Moody’s, S&P and Fitch and there is a difference
in such ratings, (A) pricing will be based on the higher level when there is a
one-notch rating differential between the Debt Ratings, and (B) if there is
greater than a one-notch rating differential between the Debt Ratings, and if
two Debt Ratings are equivalent and the third Debt Rating is lower, then the
higher Debt Rating shall govern; otherwise the applicable level shall be based
upon one level below the level corresponding to the highest of the three Debt
Ratings. Any change in the Applicable Rate shall become effective on and as of
the date of any public announcement of any Debt Rating that indicates a
different Applicable Rate. If the rating system of S&P, Moody’s or Fitch shall
change, the Borrower and the Administrative Agent shall negotiate in good faith
to amend this definition to reflect such changed rating system, and pending
effectiveness of such amendment (which shall require the approval of the
Required Lenders, such approval not to be unreasonably withheld, conditioned or
delayed or conditioned upon the payment of a fee to one or more of the Lenders),
the Debt Ratings shall be determined by reference to the rating most recently in
effect prior to such change.

2



--------------------------------------------------------------------------------



 



          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit C or any other form approved by the
Administrative Agent.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
if such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Thomas & Betts Corporation, a Tennessee corporation.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro).
          “Canadian Dollars” means the lawful currency of Canada.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal

3



--------------------------------------------------------------------------------



 



property, or a combination thereof, which obligations are, subject to clause
(a) of Section 1.04, required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
          “Computation Date” is defined in Section 2.04.
          “Consolidated EBITDA” means Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary or
non-recurring non-cash expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to stock based compensation
and (vii) any non-cash impairment charges or non-cash asset write offs or
amortization related to intangible assets and long-lived assets pursuant to GAAP
(including

4



--------------------------------------------------------------------------------



 



pursuant to FASB ASC Topics 350, 360 or 805) minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from tax expense), (3) any cash payments made during
such period in respect of items described in clauses (v), (vi) or (vii) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred and (4) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis. For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each such period, a “Reference Period”),
(i) if at any time between the first day of the applicable Reference Period and
the day that any determination of Consolidated EBITDA is to be made the Borrower
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if at any time between the first day of the
applicable Reference Period and the day that any determination of Consolidated
EBITDA is to be made the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such Material
Acquisition or Material Disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date; provided that if
the Borrower or any Subsidiary shall have made a Material Acquisition or
Material Disposition at any time between the date as of which Consolidated Total
Assets is to be determined and the date of such determination, Consolidated
Total Assets shall be determined on a pro forma basis as if such Material
Acquisition or Material Deposition had been consummated on the date as of which
Consolidated Total Assets is to be determined.
          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of the aggregate Indebtedness (excluding Indebtedness described in
clause (g) of the definition of Indebtedness (or described in clause (d) or
(e) of the definition of Indebtedness to the extent that the underlying
obligation being guaranteed or secured is described in clause (g) of the
definition of Indebtedness), but the aggregate amount of all such Indebtedness
shall only be excluded to the extent not in excess of

5



--------------------------------------------------------------------------------



 



$35,000,000) of the Borrower and its Subsidiaries calculated on a consolidated
basis as of such time in accordance with GAAP.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Co-Syndication Agents” means Wells Fargo Bank, National Association
and Bank of America, N.A., each in its capacity as co-syndication agent for the
credit facility evidenced by this Agreement.
          “Credit Amount” means the aggregate principal amount of a Borrowing,
the undrawn amount of a Letter of Credit or the unpaid principal amount of a
reimbursement obligation in respect of an LC Disbursement or any of the
foregoing.
          “Credit Party” means the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender.
          “Debt Rating” means, as of any date of determination, the rating as
determined by S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Borrower’s senior unsecured non-credit enhanced long-term funded indebtedness.
          “Deemed Issuance Date” means, with respect to each Existing Wells
Letter of Credit, the date set forth on Schedule 2.06 hereto under the column
headed “Deemed Issuance Date” for such Existing Wells Letter of Credit.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it, or (d) has become, or its Parent has become, the
subject of a Bankruptcy Event.

6



--------------------------------------------------------------------------------



 



          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in Dollars
in such currency if such currency is a Foreign Currency, calculated on the basis
of the Exchange Rate for such currency, on or as of the most recent Computation
Date provided for in Section 2.04.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all applicable laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
the effect of the environment on health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure to satisfy the minimum funding standard (as defined in Section 302 of
ERISA) with respect to any Plan; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any

7



--------------------------------------------------------------------------------



 



Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
          “EU” means the European Union.
          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Borrower and each Lender.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Excluded Taxes” means, with respect to any payment made by the
Borrower under any Loan Document, any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient:
          (a) Taxes imposed on (or measured by) net income, branch profits Taxes
and franchise Taxes in each case imposed by the United States of America, or by
the jurisdiction under the laws of which such Recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located;
          (b) Other Connection Taxes;
          (c) in the case of a Non U.S. Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any U.S. Federal
withholding Taxes resulting from any law in effect

8



--------------------------------------------------------------------------------



 



(including FATCA) on the date such Non U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such Non
U.S. Lender’s failure to comply with Section 2.17(f), except to the extent that
such Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a); and
          (d) any U.S. Federal backup withholding Tax or Taxes attributable to a
U.S. Lender’s failure to comply with Section 2.17(f).
          “Existing Credit Agreement” means that certain Second Amended and
Restated Credit Agreement, dated as of October 16, 2007, by and among the
Borrower, the lenders party thereto from time to time and Wells Fargo Bank,
National Association, as administrative agent thereunder.
          “Existing Wells Letter of Credit” means each letter of credit listed
on Schedule 2.06 hereto, each of which has been issued by Wells Fargo Bank,
National Association, as issuing bank, and is, immediately prior to the
Effective Date, outstanding, under the Existing Credit Agreement.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Fitch” means Fitch Ratings.
          “Foreign Currencies” means Agreed Currencies other than Dollars.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.
          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority,

9



--------------------------------------------------------------------------------



 



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case which are
regulated pursuant to any Environmental Law.
          “Immaterial Subsidiary” means a Subsidiary the book value of whose net
assets, as of the date of the balance sheet most recently delivered by the
Borrower pursuant to Section 5.01(a) or (b) or, if prior to the date of delivery
the first balance sheet to be delivered pursuant to Section 5.01(a) or (b), the
balance sheet referred to in Section 3.04(a)(ii), does not exceed $25,000,000.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person or in respect of the
deferred purchase price of property or services (excluding any such obligations
incurred in the ordinary course of business and deferred compensation), (d) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(e) all Guarantees by such Person of Indebtedness of others, (f) all Capital
Lease Obligations of such Person, (g) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (h) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by the Borrower under any Loan
Document and (b) Other Taxes.

10



--------------------------------------------------------------------------------



 



          “Information Memorandum” means the Confidential Information Memorandum
dated July 2011 relating to the Borrower and the Transactions.
          “Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.07(b).
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or nine or twelve months if agreed to by each Lender) thereafter, as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall,
subject to clause (iii) below, end on the last Business Day of the last calendar
month of such Interest Period and (iii) any Interest Period that would otherwise
end after the Maturity Date shall end on the Maturity Date. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and, in the case of a Revolving Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
          “IRS” means the United States Internal Revenue Service.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Bank of America, N.A. and each other Lender designated by
the Borrower as an “Issuing Bank” hereunder that has agreed to such designation
(and is reasonably acceptable to the Administrative Agent), each in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). Any Issuing Bank may, with the consent
of the Borrower (such consent not to be unreasonably withheld or delayed)
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC

11



--------------------------------------------------------------------------------



 



Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Leverage Ratio” has the meaning assigned to such term in
Section 6.07(a).
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in the nearest
multiple of 100,000 of the units of such Agreed Currency to an Equivalent Amount
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to (or, in the case of Loans
denominated in Pounds Sterling, on the day of) the commencement of such Interest
Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Loan Documents” means this Agreement and any promissory notes issued
pursuant to Section 2.10(e) of this Agreement. Any reference in this Agreement
or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars and (ii) local time in the
case of a Loan, Borrowing or LC Disbursement denominated in a Foreign Currency
(it being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

12



--------------------------------------------------------------------------------



 



          “Mandatory Cost” is described in Schedule 2.02.
          “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes (i) assets comprising all
or substantially all or any significant portion of a business or operating unit
of a business, or (ii) all or substantially all of the common stock or other
Equity Interests of a Person, and (b) involves the payment of consideration by
the Borrower and its Subsidiaries in excess of $100,000,000.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its payment obligations under this Agreement or (c) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
          “Material Disposition” means any sale, transfer or disposition of
property or series of related sales, transfers, or dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$100,000,000.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means August 11, 2016, subject to extension (in the
case of each Lender consenting thereto) as provided in Section 2.23.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all reimbursement obligations under Letters of Credit,
all accrued and unpaid fees and all expenses, reimbursements, indemnities and
other obligations and indebtedness (including interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders, the Administrative Agent, any Issuing Bank or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a

13



--------------------------------------------------------------------------------



 



party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold or assigned an interest in
any Loan Document).
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit
Amount.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning assigned to such term in Section 9.04.
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
          “Participating Member State” means any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Union relating to economic and monetary union.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
          (a) Liens for Taxes that are not yet due, are being contested in
compliance with Section 5.04 or secure amounts that are not material to the
Borrower and its Subsidiaries taken as a whole;
          (b) landlords’ carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, social security
laws or regulations or similar laws or regulations, or insurance related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);
          (d) pledges, deposits or Liens in connection with bids, tenders,
contracts (other than for borrowed money) or leases, or to secure utilities,
licenses, public or statutory obligations, or to secure
          

14



--------------------------------------------------------------------------------



 




surety, indemnity, judgment, appeal or performance bonds, guarantees of
government contracts (or other similar bonds, instruments or obligations), or as
security for contested taxes or import or customs duties or for the payment of
rent or other obligations of like nature, in each case incurred in the ordinary
course of business;
          (e) judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) encumbrances, ground leases easements (including reciprocal
easement agreements), survey exceptions, or reservations of, or rights of others
for, licenses, rights of way, sewers, canals, ditches, water rights, highways,
roads, railroads, fences, oil and gas leases, electric lines, data
communications, and telephone lines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects or irregularities
in title and similar encumbrances) as to the use of the real properties or Liens
incidental to the conduct of the business of the Borrower and its Subsidiaries
or to the ownership of its properties which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower and its Subsidiaries;
          (g) contractual Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, partnership agreements,
leases, areas of mutual interest agreements, royalty agreements, marketing
agreements, processing agreements, development agreements, and other agreements
which are usual and customary in the mining business;
          (h) leases, licenses, subleases and sublicenses of assets (including
real property and intellectual property rights), in each case entered into in
the ordinary course of business;
          (i) Liens arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution;
          (j) Liens arising from Uniform Commercial Code financing statement
filings (or similar filings in other applicable jurisdictions) regarding
operating leases entered into by the Borrower and its Subsidiaries in the
ordinary course of business;
          (k) any interest or title of a lessor under any operating lease;
          (l) (i) mortgages, liens, security interests, restrictions,
encumbrances or other matters of record that have been placed by any government,
statutory or regulatory authority, developer, landlord or other third party on
property over which the Borrower or any Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;
          (m) any encumbrances or restriction (including put and call
arrangements) with respect to Equity Interests of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;
          (n) Liens on property or assets under construction (and related
rights) in favor of a contractor or developer or arising from progress or
partial payments by a third party relating to such property or assets;

15



--------------------------------------------------------------------------------



 



          (o) Liens securing or arising by reason of any netting or set-off
arrangement entered into in the ordinary course of banking or other trading
activities or Liens over cash accounts securing cash pooling arrangements; and
          (p) Liens arising out of conditional sale, title retention, hire
purchase, consignment or similar arrangements for the sale of goods entered into
in the ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating from S&P of A-2 or higher or from Moody’s of P-2 or higher;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, (i) any commercial bank which has a short term deposit rating
issued by S&P of A-2 or higher or by Moody’s of P-2 or higher or (ii) any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $250,000,000;
          (d) repurchase agreements with a term of not more than one year for
securities described in clauses (a), (b) and (c);
          (e) money market funds that (i) are rated AAA by S&P and Aaa by
Moody’s and (ii) have portfolio assets of at least $1,000,000,000;
          (f) (i) short-term obligations issued by any local commercial bank or
trust company located in those areas where the Borrower or a Subsidiary conducts
its business, whose deposits are insured by the Federal Deposit Insurance
Corporation, or (ii) commercial bank-insured money market funds, or any
combination of the types of investments described in this clause (f);
          (g) the following types of investments in accordance with investment
policies approved by the Board of Directors of the Borrower: (i) taxable
municipal securities, (ii) asset backed securities, (iii) corporate bonds, notes
and floating rate notes including medium term notes, (iv) fixed income mutual
funds, (v) short duration mortgage-backed securities, (vi) tax-exempt commercial
paper, (vii) municipal notes and bonds, (viii) tax-exempt valuable rate demand
notes, (ix) tax-exempt money market funds, and (x) tax-exempt fixed income
funds; and
          (h) in the case of any Subsidiary organized or conducting business
outside the United States, investments denominated in the currency of the
jurisdiction in which such Subsidiary is organized or conducts business which
are similar to the assets referred to in clauses (a), (b), (c), (d), (e),
(f) and (g) above.

16



--------------------------------------------------------------------------------



 



          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Pounds Sterling” means the lawful currency of the United Kingdom.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Basis” means, with respect to any event, that the Borrower
is in compliance on a pro forma basis with the applicable covenant, calculation
or requirement herein recomputed as if the event with respect to which
compliance on a Pro Forma Basis is being tested had occurred on the first day of
the four fiscal quarter period most recently ended on or prior to such date for
which financial statements have been delivered pursuant to Section 5.01.
          “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) any Issuing Bank.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary; provided that payments of principal and interest in respect of
Indebtedness convertible into equity interest of the Borrower or any Subsidiary
shall not constitute Restricted Payments.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.

17



--------------------------------------------------------------------------------



 



          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “SEC” means the United States Securities and Exchange Commission.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve, liquid asset, fees or
similar requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
          “Subordinated Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.

18



--------------------------------------------------------------------------------



 



          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
          “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
hereunder, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means the Borrower and the Administrative Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any

19



--------------------------------------------------------------------------------



 



other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, (a) for purposes of determining compliance with any provision of this
Agreement, the determination of whether a lease is to be treated as an operating
lease or capital lease shall be made without giving effect to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
proposes Accounting Standards Update (ASU) Leases (Topic 840) issued August 17,
2010, or any successor proposal and (b) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the Aggregate Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided

20



--------------------------------------------------------------------------------



 



that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect (i) the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and (ii) such Lender’s agreements in
Section 2.19(a).
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency 5,000,000 units of
such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurocurrency Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request (a) by irrevocable written notice (via a written Borrowing Request in
the form of Exhibit A hereto or such other form as shall be approved by the
Administrative Agent, in any such case, signed by the Borrower), in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request in
the form of Exhibit A hereto or such other form as shall be approved by the
Administrative Agent and, in any such case, signed by the Borrower) not later
than four (4) Business Days (in the case of a Eurocurrency Borrowing denominated
in a Foreign Currency), in each case before the date of the proposed Borrowing
or (b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or “pdf” or similar email attachment to the
Administrative Agent of a written Borrowing Request in the form of Exhibit A
hereto or such other form as shall be approved by the Administrative Agent and,
in any such case, signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

21



--------------------------------------------------------------------------------



 



     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:
          (a) each Eurocurrency Borrowing as of the date two (2) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
          (c) all outstanding Credit Amounts on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Amount for which a Dollar Amount
is determined on or as of such day.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or
“pdf” or similar email attachment), not later than

22



--------------------------------------------------------------------------------



 



2:00 p.m., New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General.
     (i) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit denominated in Agreed Currencies for
its own account or for the account of any Subsidiary, in a form reasonably
acceptable to the relevant Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the relevant Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

23



--------------------------------------------------------------------------------



 



     (ii) Subject to the satisfaction, on the applicable Deemed Issuance Date,
of the conditions to the issuance of a Letter of Credit set forth herein
(including, without limitation, Section 4.02 and the last sentence of
Section 2.06(b) but excluding any requirement that a notice of issuance have
been provided pursuant to Section 2.06(b)), on the Deemed Issuance Date for each
Existing Wells Letter of Credit, such Existing Wells Letter of Credit shall,
unless such Existing Wells Letter of Credit shall have previously expired or
been terminated, become a Letter of Credit hereunder and shall be deemed to have
been issued on such Deemed Issuance Date. Upon any such Existing Wells Letter of
Credit so becoming a Letter of Credit hereunder, Wells Fargo Bank, National
Association, as Issuing Bank in respect of such Letter of Credit, will provide
notice thereof to the Administrative Agent, including the amount of such Letter
of Credit and the then applicable expiry date thereof.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver, telecopy or deliver by “pdf” or similar email attachment to an
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the Agreed Currency applicable
thereto, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed $100,000,000 and (ii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
shall not exceed the Aggregate Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided, that a
Letter of Credit may expire up to one year beyond the Maturity Date so long as
the Borrower cash collateralizes 102% of the face amount of such Letter of
Credit in the currency of such Letter of Credit by no later than sixty (60) days
prior to the Maturity Date pursuant to cash collateral arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from each Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and

24



--------------------------------------------------------------------------------



 



unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date such Issuing Bank made
such LC Disbursement not later than 12:00 noon, New York City Time, on the date
that such LC Disbursement is made, if such date is a Business Day and the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City Time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date or if such date is not a Business
Day, then not later than 12:00 noon, New York City Time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein (other
than the minimum amounts and multiple amounts set forth in Section 2.02(c))
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent Dollar Amount
of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other

25



--------------------------------------------------------------------------------



 



event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b)(ii). From

26



--------------------------------------------------------------------------------



 



and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 102% of the
amount of the LC Exposure as of such date in the currency of such LC Exposure;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
          (k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, to the extent that there was any activity in respect of Letters of Credit
during the immediately preceding week, such daily activity (set forth by day),
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit

27



--------------------------------------------------------------------------------



 



to occur without first obtaining written confirmation from the Administrative
Agent that it is then permitted under this Agreement, (iii) on each Business Day
on which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such Foreign Currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of the Borrower, the interest rate applicable to
the other Loans included in such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

28



--------------------------------------------------------------------------------



 



          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice (via an Interest Election Request in the form of Exhibit B hereto
or such other form as shall be approved by the Administrative Agent and, in each
case, signed by the Borrower) in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request in the form
of Exhibit B hereto or such other form as shall be approved by the
Administrative Agent and, in each case, signed by the Borrower) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or delivery by “pdf” or similar email attachment to the Administrative Agent of
a written Interest Election Request in the form of Exhibit B hereto or such
other form as shall be approved by the Administrative Agent and, in each case,
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the Borrower shall have failed to deliver an Interest
Election Request prior to the third (3rd) Business Day preceding the end of such
Interest Period, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one month
unless such Eurocurrency Borrowing is or was repaid in accordance with Section
2.11. Notwithstanding any contrary provision hereof, if an Event

29



--------------------------------------------------------------------------------



 



of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date in the currency of such Loan and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least three (3) Business Days
after such Swingline Loan is made.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any

30



--------------------------------------------------------------------------------



 



error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy or “pdf” or
similar email attachment) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.
          (b) If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Amounts denominated in Foreign Currencies, as of the most recent Computation
Date with respect to each such Credit Amount) exceeds the Aggregate Commitment
or (ii) as a result of fluctuations in currency exchange rates, the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment, the Borrower shall in each
case immediately repay Borrowings or cash collateralize LC Exposure pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the Aggregate Commitment.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such

31



--------------------------------------------------------------------------------



 



Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the relevant Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

32



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section (or if such
amount is denominated in a Foreign Currency, at the Overnight Foreign Currency
Rate for such Agreed Currency plus the then effective Applicable Rate with
respect to Eurocurrency Revolving Loans).
          (d) Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or “pdf” or similar email attachment as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and any such Eurocurrency Borrowing
shall be repaid on the last day of the then current Interest Period applicable
thereto, and (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing (and if
any Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in
a Foreign Currency, such

33



--------------------------------------------------------------------------------



 



Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank;
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or
     (iii) subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes and (B) Excluded Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency), then the Borrower
will pay to such Person, as the case may be, such additional amount or amounts
as will compensate such Person, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender or
Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Lender or Issuing Bank under agreements having provisions
similar to this Section 2.15 after consideration of such factors as such Lender
or Issuing Bank then reasonably determines to be relevant).
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail (including the cause for its determination) the amount or
amounts determined by such Lender or Issuing Bank in good faith necessary to
compensate such Lender or such Issuing Bank or its holding company, as

34



--------------------------------------------------------------------------------



 



the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within fifteen (15) days after receipt
thereof.
          SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by the Borrower under any Loan Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
After the Withholding Agent learns of, or determines that there are, Taxes that
are required to be withheld, the Withholding Agent will promptly notify the
Borrower of its obligations hereunder.

35



--------------------------------------------------------------------------------



 



          (b) Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within fifteen (15) days after the Recipient
delivers to the Borrower a certificate setting forth in reasonable detail the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent or the Borrower (as
applicable) in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(e) shall be paid within fifteen (15) days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable Tax with respect to any payments under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within fifteen (15) days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
     (ii) Without limiting the generality of the foregoing, any Lender shall, if
it is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies

36



--------------------------------------------------------------------------------



 



reasonably requested by the Borrower and the Administrative Agent) on or prior
to the date on which such Lender becomes a party hereto (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:
     (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
     (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
     (C) in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
     (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit G (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
     (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
     (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by

37



--------------------------------------------------------------------------------



 



Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
          (h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term
“Lender” includes each Issuing Bank.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Loan or Letter of
Credit is denominated (except as otherwise provided in Section 2.06(e)) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street, 7th
Floor, Chicago, Illinois 60603 or, in the case of a Loan or Letter of Credit
denominated in a Foreign Currency, the Administrative Agent’s Eurocurrency
Payment Office for such currency, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of

38



--------------------------------------------------------------------------------



 



this Section, if, after the making of any Loan or issuance of any Letter of
Credit hereunder in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Loan or Letter of Credit is
denominated (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) [INTENTIONALLY OMITTED]
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank

39



--------------------------------------------------------------------------------



 



compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency).
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or the Borrower is required
to pay any amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Borrower may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in a minimum amount of
$10,000,000 and an integral multiple of $5,000,000 in excess thereof so long as,
after giving effect thereto, the aggregate amount of such increases and all such
Incremental Term Loans does not exceed $250,000,000. The Borrower may arrange
for any such increase or tranche to be provided by one or more Lenders (each
Lender so agreeing to an increase in its Commitment, or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or

40



--------------------------------------------------------------------------------



 



more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and consented to by the
Administrative Agent (such consent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit E hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit F hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.07 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods. The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans, (b) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; p rovided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

41



--------------------------------------------------------------------------------



 



          SECTION 2.21. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from the Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.
          SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby that by its terms affects any Defaulting
Lender more adversely than other directly affected Lenders;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above)

42



--------------------------------------------------------------------------------



 



in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
     (iv) if the LC Exposure of the Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with the non-Defaulting Lenders’
Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the relevant Issuing Banks until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and
          (d) so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Banks
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).
          In the event that the Administrative Agent, the Borrower, the
Swingline Lender and each Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
          SECTION 2.23. Extension of Maturity Date.
          (a) Requests for Extension. The Borrower may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not earlier than
sixty (60) days and not later than forty five (45) days prior to the date that
is one year prior to the Maturity Date then in effect, request that each Lender
extend such Lender’s Maturity Date for one year.
          (b) Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is twenty-five (25) days prior to
the date that is one year prior to the Maturity Date, advise the Administrative
Agent whether or not such Lender agrees to such extension, and each Lender that
determines not to so extend its Maturity Date (a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be

43



--------------------------------------------------------------------------------



 



deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for extension of the Maturity Date.
          (c) Notification by Administrative Agent. The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section 2.23
no later than the date twenty (20) days prior to the Maturity Date (or, if such
date is not a Business Day, on the next preceding Business Day).
          (d) Additional Commitment Lenders. The Borrower shall have the right
on or before the Maturity Date to replace each Non-Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more financial
institutions (each, an “Additional Commitment Lender”) approved by the
Administrative Agent in accordance with the procedures provided in
Section 2.19(b), each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the Maturity Date, undertake a Commitment (and, if
any such Additional Commitment Lender is already a Lender, its Commitment shall
be in an amount that is in addition to such Lender’s Commitment hereunder on
such date).
          (e) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date and
the additional Commitments of the Additional Commitment Lenders shall be more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the Notice Date, then, effective as of the Maturity Date then in effect, the
Maturity Date of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling one year after the Maturity Date then in
effect (except that, if such date is not a Business Day, such Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement and shall be bound by the provisions of this Agreement as a Lender
hereunder and shall have the obligations of a Lender hereunder.
          (f) Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section 2.23
shall not be effective with respect to any Lender unless:
     (i) no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
     (ii) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on as of the date
of such extension as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and
     (iii) the Administrative Agent shall have received a certificate from the
Borrower signed by a Financial Officer of the Borrower certifying the accuracy
of the foregoing clauses (i) and (ii).
          (g) Maturity Date for Non-Extending Lenders. On the Maturity Date of
each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Borrower shall repay such Non-Extending
Lender in accordance with Section 2.08 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under the Credit Agreement) and
after giving effect thereto shall prepay any Revolving Loans outstanding on such
date (and pay any additional amounts required pursuant to Section 2.16) to the
extent necessary to keep outstanding

44



--------------------------------------------------------------------------------



 



Revolving Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date, and the Administrative Agent shall
administer any necessary reallocation of the Revolving Credit Exposures (without
regard to any minimum borrowing, pro rata borrowing and/or pro rata payment
requirements contained elsewhere in this Agreement).
          (h) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.18(d) or Section 9.02 to the contrary.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers; Subsidiaries. The Borrower is duly
organized, validly existing and, except to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s organizational powers and have been duly authorized by all
necessary organizational actions. The Loan Documents to which the Borrower is a
party have been duly executed and delivered by the Borrower and constitute a
valid and binding obligation of the Borrower, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally, concepts of
reasonableness and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2010 reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2011, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

45



--------------------------------------------------------------------------------



 



          (b) Since December 31, 2010, there has been no material adverse change
in the business, assets, operations or financial condition of the Borrower and
its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (b) Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability or (iii) has received notice of
any claim with respect to any Environmental Liability.
          SECTION 3.07. Compliance with Laws. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.08. Investment Company Status. The Borrower is not required
to register as an “investment company” under the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
(a) timely filed or caused to be filed all Tax returns and reports required to
have been filed and (b) paid or caused to be paid all Taxes required to have
been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves except, in each of
(a) and (b), to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred that, when taken
together with all other such ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. The Information Memorandum and the other
reports, financial statements, certificates and other information furnished by
or on behalf of the Borrower or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished),
together with the Borrower’s annual report on Form 10-K and quarterly report on
Form 10-Q, in each case most recently filed by the Borrower with the SEC, taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

46



--------------------------------------------------------------------------------



 



          SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of Regulations U or X of the Board.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received a (i) legal opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Davis Polk & Wardwell LLP, special New York counsel for the Borrower,
substantially in the form of Exhibit D-1, and (ii) a legal opinion of Wyatt,
Tarrant & Combs, LLP, special Tennessee counsel for the Borrower, substantially
in the form of Exhibit D-2. The Borrower hereby requests such counsel to deliver
such opinion.
     (c) The Administrative Agent shall have received:
     (i) Notes executed by the Borrower in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement
at least one (1) Business Day prior to the Effective Date;
     (ii) a Certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents to which it is a party, and authorized to
request a Borrowing or the issuance of a Letter of Credit under the Credit
Agreement; and
     (iii) A Good Standing Certificate for the Borrower from the Secretary of
State of the jurisdiction of its organization.

47



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (e) The Administrative Agent shall have received evidence satisfactory to
it that the Borrower has entered into an amendment to the Existing Credit
Agreement, which amendment shall (i) reduce the “Revolving Loan Commitments”
under (and as defined in) the Existing Credit Agreement to $350,000,000 or less
and (ii) make such other conforming changes to such credit agreement as are
reasonably acceptable to the Administrative Agent.
     (f) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one (1) Business Day prior to the Closing Date, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Extension of Credit. The obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of the Issuing Banks to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement (other than the representations contained in Section 3.04(b) and
3.06(b)) shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any
representation or warranty that by its terms relates to a specified earlier date
or dates, in which case such representation or warranty shall have been true and
correct in all material respects as of such earlier date or dates.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:

48



--------------------------------------------------------------------------------



 



     (a) within ninety (90) days after the end of each fiscal year of the
Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, shareholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” qualification or exception) in accordance with Regulation S-K of the
SEC;
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet as of the end of such fiscal quarter, its
related statement of operations for such fiscal quarter and its related
statements of operations and cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.07 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; and
     (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to

49



--------------------------------------------------------------------------------



 



provide paper copies of the compliance certificates required by clause (c) of
this Section 5.01 to the Administrative Agent.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the occurrence
of any Default. Each notice delivered under this Section shall be accompanied by
a statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Existence, Rights and Privileges. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to (a) preserve, renew and keep in full force and effect (i) its legal
existence, (ii) the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect, before the same shall become delinquent or in default,
except where (a) (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (ii) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested (provided that, in respect of any such discussions with the
Borrower’s independent accountants, the Borrower shall be given notice at least
two (2) Business Days prior to such discussion and the opportunity to be present
at any such discussions). The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.

50



--------------------------------------------------------------------------------



 



          SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to finance the working capital needs, and for general corporate purposes,
of the Borrower and its Subsidiaries in the ordinary course of business. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness that does not increase the outstanding principal amount thereof;
     (b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
     (c) Guarantees by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary;
     (d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed $50,000,000 at any time outstanding;
     (e) Indebtedness as an account party in respect of letters of credit;
     (f) Indebtedness incurred to fund acquisitions; and
     (g) other Indebtedness so long as, immediately after giving effect (on a
Pro Forma Basis, if applicable) thereto and the application of the proceeds
thereof, the aggregate outstanding principal amount of Indebtedness permitted
under this clause (g), together with the aggregate principal amount of
Indebtedness and other obligations secured by Liens permitted under Section

51



--------------------------------------------------------------------------------



 



6.02(e), does not exceed 20% of Consolidated Total Assets (determined at the
time of the incurrence thereof by reference to the Borrower’s financial
statements most recently delivered pursuant to pursuant to Section 5.01(a) or
(b) or, if prior to the date of delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)).
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
          (d) Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness of the Borrower or Indebtedness permitted by clause (d) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary;
          (e) Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as, immediately after giving effect (on a Pro Forma
basis, if applicable) thereto and to the application of the proceeds of any
Indebtedness or obligation secured thereby, the aggregate principal amount of
the Indebtedness and other obligations subject to such Liens does not at any
time exceed $100,000,000.
          SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

52



--------------------------------------------------------------------------------



 



     (i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
     (ii) any Person (other than the Borrower) may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary;
     (iii) any Subsidiary may sell, transfer or otherwise dispose of its assets
to the Borrower or to another Subsidiary;
     (iv) the Borrower and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, and (D) make any other sales, transfers or dispositions that, together
with all other property of the Borrower and its Subsidiaries previously sold or
disposed of as permitted by this clause (D) during any fiscal year of the
Borrower, does not exceed an aggregate book value of twenty percent (20%) of
Consolidated Total Assets of the Borrower (determined at the time of making such
sale, transfer) or disposition by reference to the Borrower’s financial
statements most recently delivered pursuant to Section 5.01(a) or (b) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a); and
     (v) any Subsidiary may liquidate or dissolve in accordance with applicable
laws.
          (b) The Borrower will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.
          SECTION 6.04. Investments, Loans, Advances and Guarantees. The
Borrower will not, and will not permit any of its Subsidiaries to, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person,
except:
          (a) Permitted Investments;
          (b) investments by the Borrower and its Subsidiaries existing on the
date hereof in the capital stock of Subsidiaries;
          (c) investments, loans or advances by the Borrower in or to any
Subsidiary and by any Subsidiary in or to the Borrower or any other Subsidiary;
          (d) investments made in any Person that, immediately after giving
effect to such investment, is a Subsidiary;
          (e) Guarantees constituting Indebtedness permitted by Section 6.01;
          (f) Investments in Swap Agreements; and
          (g) investments, loans or advances that, together with all other
investments, loans and advances permitted by this clause (g) made during any
fiscal year of the Borrower, do not exceed twenty percent (20%) of Consolidated
Total Assets of the Borrower (determined at the time of making such investment,
loan or advance by reference to the Borrower’s financial statements most
recently delivered

53



--------------------------------------------------------------------------------



 



pursuant to Section 5.01(a) or (b) or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a).
For the avoidance of doubt, this Section 6.04 shall not place any restrictions
upon the Borrower or any of its Subsidiaries effectuating mergers and
acquisitions so long as, if the Borrower is a party to any such merger, the
Borrower is the surviving entity of such merger.
          SECTION 6.05. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate (c) compensation
arrangements with, and fees and expenses paid or payable to, officers,
directors, employees and agents of the Borrower and its Subsidiaries and (d) any
Restricted Payment permitted by Section 6.06.
          SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower and its Subsidiaries may make any other
Restricted Payment (whether in cash, securities or other property) so long as no
Default or Event of Default has occurred and is continuing prior to making such
Restricted Payment or would arise after giving effect (including on a Pro Forma
Basis, to the extent applicable) thereto; provided that any dividend shall be
permitted under this Section 6.06(c) if (i) at the time of the declaration
thereof, the payment of such dividend would have been permitted under this
Section 6.06(c) and (ii) such dividend is paid within 60 days of the date of
declaration thereof, regardless of whether a Default or Event of Default exists,
or would arise after giving effect to the payment thereof, at the time at which
such dividend is actually paid.
          SECTION 6.07. Financial Covenants.
          (a) Maximum Leverage Ratio. The Borrower will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after June 30, 2011, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be greater than 3.75 to 1.00.
          (b) Minimum Interest Coverage Ratio. The Borrower will not permit the
ratio (the “Interest Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after June 30, 2011, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

54



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate or financial statement furnished
pursuant to this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03(a)(i) (with respect to
the Borrower’s existence) or 5.08 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable or
within any applicable grace period;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (without the giving of any further notice or the lapse of time) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Indebtedness that
becomes due as a result of the voluntary sale or transfer of property or assets;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

55



--------------------------------------------------------------------------------



 



          (i) the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors;
          (j) the Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
          (l) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, has resulted in a Material Adverse
Effect; or
          (m) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrower accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to

56



--------------------------------------------------------------------------------



 



the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary actions and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

57



--------------------------------------------------------------------------------



 



          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, in consultation with the Borrower,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Co-Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agents as it makes with respect to
the Administrative Agent in the preceding paragraph.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or “pdf” or similar
email attachment, as follows:

58



--------------------------------------------------------------------------------



 



     (i) if to the Borrower, to it at 8155 T&B Boulevard, Memphis, Tennessee
38125, Attention of Tracey Whitehead, Corporate Cash Manager (Telecopy
No. 901.252.1334; Telephone No. 901.252.8117; Email Address
tracey.whitehead@tnb.com);
     (ii) if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th
Floor, Chicago, IL 60603-2003, Attention of April Yebd (Telecopy No.
(888) 292-9533 Email Address jpm.agency.servicing.4@jpmchase.com) and (B) in the
case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Sue Dalton (Telecopy
No. 44 207 777 2360; Email Address loan_and_agency_london@jpmchase.com, and in
each case with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Floor 3,
Dallas, TX, 75201-2787, Attention of Gregory Martin (Telecopy No.
(214) 965-2044; Email Address gregory.t.martin@jpmorgan.com);
     (iii) if to JPMorgan Chase Bank, N.A. as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., 131 South Dearborn, Floor 5, Chicago, IL 60603-5506, Attention
of Floro Alcantara (Telecopy No. (312) 385-7236; Email Address
floro.o.alcantara@jpmchase.com, or in the case of any other Issuing Bank, to it
at the address and telecopy number specified from time to time by such Issuing
Bank to the Borrower and the Administrative Agent;
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, 7th Floor, Chicago, Illinois 60603-2003, Attention of April Yebd
(Telecopy No. (888) 292-9533 Email Address jpm.agency.servicing.4@jpmchase.com);
and
     (v) if to any other Lender, to it at its address (or telecopy number or
email address) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the

59



--------------------------------------------------------------------------------



 



purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
          (b) Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender; provided that any Lender
may, without the consent of any other Lender, waive its right under
Section 2.18(b) to sell participations in its Revolving Loans, participations in
LC Disbursements and Swingline Loans to any Lender in respect of any payment or
group or class or type of payments or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date), without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
          (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Non-

60



--------------------------------------------------------------------------------



 



Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) such Non-Consenting Lender
shall have received in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.
          (e) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of

61



--------------------------------------------------------------------------------



 



such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, any Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, any Issuing Bank or the Swingline Lender in
its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit and any
Affiliate of any Lender that makes a Loan), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the relevant Issuing Bank that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and

62



--------------------------------------------------------------------------------



 



     (B) the Administrative Agent.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

63



--------------------------------------------------------------------------------



 



     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender (but with notice
to the Borrower), sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall, to the fullest extent permitted
by law, be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall also be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower,

64



--------------------------------------------------------------------------------



 



maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

65



--------------------------------------------------------------------------------



 



          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all of the
Obligations held by such Lender that are then due, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT

66



--------------------------------------------------------------------------------



 



NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that (x) is available
to the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or (y) is clearly identified by the
Borrower at the time of its delivery as not being confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
[Signature Pages Follow]

67



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            THOMAS & BETTS CORPORATION,
as the Borrower
      By   /s/         Name:           Title:           JPMORGAN CHASE BANK,
N.A., individually as a Lender, as the Swingline Lender, as an Issuing Bank and
as
Administrative Agent
      By   /s/         Name:           Title:           WELLS FARGO BANK,
NATIONAL ASSOCIATION, individually
as a Lender, as an Issuing Bank and as Co-Syndication
Agent
      By   /s/         Name:           Title:           BANK OF AMERICA, N.A.,
individually as a Lender, as
an Issuing Bank and as Co-Syndication Agent
      By   /s/         Name:           Title:           [OTHER AGENTS AND
LENDERS],     

Signature Page to Credit Agreement
Thomas & Betts Corporation

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENT  
JPMORGAN CHASE BANK, N.A.
  $ 100,000,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 75,000,000  
BANK OF AMERICA, N.A.
  $ 75,000,000  
CIBC INC.
  $ 50,000,000  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
  $ 50,000,000  
HSBC BANK USA, NATIONAL ASSOCIATION
  $ 50,000,000  
KBC BANK N.V.
  $ 50,000,000  
THE NORTHERN TRUST COMPANY
  $ 50,000,000  
AGGREGATE COMMITMENT
  $ 500,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02
MANDATORY COST

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Associated Costs Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.   3.   The Associated Costs Rate for any Lender lending from a
Facility Office in a Participating Member State will be the percentage notified
by that Lender to the Administrative Agent. This percentage will be certified by
that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

  (a)   in relation to a Loan in Pounds Sterling:

         
 
  AB + C(B-D)+E × 0.01
 
  per cent. per annum. 
 
  100 - (A + C)    

  (b)   in relation to a Loan in any Foreign Currency other than Pounds
Sterling:

             
 
  E × 0.01

 
  per cent. per annum. 
 
    300      

    Where:

  A.   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B.   is the percentage rate of interest
(excluding the Applicable Rate and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in Section 2.13(c))
payable for the relevant Interest Period on the Loan.     C.   is the percentage
(if any) of Eligible Liabilities which that Lender is required from time to time
to maintain as interest bearing Special Deposits with the Bank of England.

 



--------------------------------------------------------------------------------



 



  D.   is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.     E.   is designed
to compensate Lenders for amounts payable under the Fees Rules and is calculated
by the Administrative Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Facility Office” means
the office or offices notified by a Lender to the Administrative Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.     (c)  
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;     (d)   “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate);     (e)   “Participating Member State” means any
member state of the European Union that adopts or has adopted the euro as its
lawful currency in accordance with legislation of the European Union relating to
economic and monetary union.     (f)   “Reference Banks” means, in relation to
Mandatory Cost, the principal London offices of JPMorgan Chase Bank, N.A.    
(g)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.     (h)   “Unpaid Sum” means any sum due and
payable but unpaid by the Borrower under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that

2



--------------------------------------------------------------------------------



 



    Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Associated Costs Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

    Each Lender shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.

9.    The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

10.   The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.   The Administrative Agent may from time to time, after consultation with
the Borrower and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule 2.02 in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

3



--------------------------------------------------------------------------------



 



SCHEDULE 2.06
EXISTING WELLS LETTERS OF CREDIT

                      Letter of Credit No.   Balance     Issue Date   Expiry
Date   Deemed Issuance Date
870-100241
  $ 45,000.00     6/3/2002   5/1/2012   3/26/2012
968-093121
  $ 500,000.00     6/3/2002   12/31/2011   8/26/2011
968-093126
  $ 6,378,172.00     6/3/2002   3/30/2012   12/23/2011
SM235309
  $ 40,000.00     7/24/2009   8/5/2012   5/29/2012
SM235375
  $ 1,267,421.00     7/31/2009   8/8/2012   4/3/2012
SM236354
  $ 227,900.00     12/24/2009   12/31/2011   11/24/2011
SM236356
  $ 8,438,859.00     12/24/2009   12/31/2011   10/25/2011
SM236815
  $ 653,400.00     3/16/2010   9/6/2011   Effective Date
SM236819
  $ 3,191,096.00     3/17/2010   9/6/2011   Effective Date
SM236825
  $ 344,215.00     3/17/2010   9/6/2011   Effective Date

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
     as Administrative Agent
     for the Lenders referred to below
10 South Dearborn
Chicago, IL 60603
Attention: April Yebd
Fax: (888) 292-9533

  Re:    Thomas & Betts Corporation

[Date]
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of August 11, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time) among Thomas & Betts Corporation, a Tennessee corporation (the
“Borrower”), the financial institutions party thereto from time to time as
Lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Revolving Borrowing requested hereby:

1.   Aggregate principal amount of Borrowing:1 _________

2.   Date of Borrowing (which shall be a Business Day): _________

3.   Type of Borrowing (ABR or Eurocurrency): _________

4.   Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
_________

5.   Agreed Currency: __________________

6.   Location and number of Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: _______________________

     The Borrower hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.
 

1   Not less than applicable amounts specified in Section 2.02(c).   2   Which
must comply with the definition of “Interest Period” and end not later than the
Maturity Date.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

THOMAS & BETTS CORPORATION, as Borrower
      By:   /s/         Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
      as Administrative Agent
      for the Lenders referred to below
10 South Dearborn
Chicago, IL 60603
Attention: April Yebd
Fax: (888) 292-9533

  Re:    Thomas & Betts Corporation

[Date]
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of August 11, 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time) among Thomas & Betts Corporation, a Tennessee corporation (the
“Borrower”), the financial institutions party thereto from time to time as
Lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to convert an existing Revolving Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to such conversion requested hereby:

1.   List Type, principal amount, Agreed Currency and last date of Interest
Period (if applicable) of existing Borrowing: _________

2.   Aggregate principal amount of resulting Borrowing: _________

3.   Effective date of interest election (which shall be a Business Day):
_________

4.   Type of resulting Borrowing (ABR or Eurocurrency): _________

5.   Interest Period of resulting Borrowing and the last day thereof (if a
Eurocurrency Borrowing):3 _________

6.   Agreed Currency: _______________

 

3   Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

THOMAS & BETTS CORPORATION, as Borrower
      By:   /s/         Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
       
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower(s):   Thomas & Betts Corporation
 
       
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of August 11, 2011 among
Thomas & Betts Corporation, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

          Aggregate Amount of         Commitment/Loans for all   Amount of
Commitment/   Percentage Assigned of Lenders   Loans Assigned  
Commitment/Loans2 $   $   % $   $   % $   $   %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By   /s/         Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By   /s/         Title:             

Consented to and Accepted:

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By   /s/         Title:                [Consented to:]3

THOMAS & BETTS CORPORATION
      By   /s/         Title:             

 

2   Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be added only if the consent of the Borrower
is required by the terms of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

 



--------------------------------------------------------------------------------



 



Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------



 



EXHIBIT D-1
OPINION OF SPECIAL NEW YORK COUNSEL FOR THE BORROWER
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
OPINION OF SPECIAL TENNESSEE COUNSEL FOR THE BORROWER
[Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF INCREASING LENDER SUPPLEMENT
          INCREASING LENDER SUPPLEMENT, dated as of __________, 20___ (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of August 11, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Thomas &
Betts Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the Aggregate Commitment and/or one
or more tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment and/or
to participate in such a tranche;
          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to [increase the Aggregate Commitment] [and] [enter into a tranche
of Incremental Term Loans] pursuant to such Section 2.20; and
          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
          2. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF INCREASING LENDER]
      By:   /s/         Name:           Title:        

Accepted and agreed to as of the date first written above:

            THOMAS & BETTS CORPORATION
      By   /s/         Name:           Title:        

Acknowledged as of the date first written above:

            JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By   /s/         Name:           Title:      

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF AUGMENTING LENDER SUPPLEMENT
          AUGMENTING LENDER SUPPLEMENT, dated as of __________, 20___ (this
“Supplement”), to the Credit Agreement, dated as of August 11, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Thomas & Betts Corporation (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H
          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
          WHEREAS, the undersigned Augmenting Lender is not currently a party to
the Credit Agreement but now desires to become a party thereto;
          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].
          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
               [___________]

 



--------------------------------------------------------------------------------



 



          4. The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

            [INSERT NAME OF AUGMENTING LENDER]
      By:   /s/         Name:           Title:        

Accepted and agreed to as of the date first written above:

            THOMAS & BETTS CORPORATION
      By   /s/         Name:           Title:        

Acknowledged as of the date first written above:

            JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By   /s/         Name:           Title:      

3



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF U.S. TAX CERTIFICATE
     (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of August 11,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Thomas & Betts Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
     The undersigned has furnished the Administrative Agent and the Borrower
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:   /s/         Name:           Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of August 11,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Thomas & Betts Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
     The undersigned has furnished the Administrative Agent and the Borrower
with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:   /s/         Name:           Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of August 11,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Thomas & Betts Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
     The undersigned has furnished its participating Lender with a certificate
of its non- U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:   /s/         Name:           Title:        

Date: ________ __, 20[__]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4
FORM OF U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
     Reference is hereby made to the Credit Agreement dated as of August 11,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Thomas & Betts Corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
     Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
     The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF PARTICIPANT]
      By:   /s/         Name:           Title:        

Date: ________ __, 20[__]

 